Hudgins, J.,
concurring.
While in Litz v. Harman the “family purpose” doctrine was discussed, the facts showed that at the time of the accident the minor son was using the automobile on business for the father, which created' the relationship of master and servant. The testimony of the defendant himself in this case warrants the conclusion that at the time of the accident the minor daughter of the defendant was driving the car on business of the father in taking the wife of the defendant, other members of his household and guests, to an entertainment. This created the rela*13tionship of master and servant between the father and daughter. I do not think that simply because a head of the family permits his children or other members of his household to use his automobile renders him liable in damages for their negligence while using the car for their business or pleasure. If the owner of a car knows his child is not a competent driver and permits such a child to use his car and while so doing the child negligently causes injury to another, he is liable for his own negligence.
For these reasons I concur in the conclusions reached in the majority opinion, though I am of opinion that the “family purpose” doctrine has not been adopted in Virginia. See Cohen v. Meador, 119 Va. 429, 89 S. E. 876; Blair v. Broadwater, 121 Va. 301, 93 S. E. 632, L. R. A. 1918-A, 1011; Green v. Smith, 153 Va. 675, 151 S. E. 282.
Campbell, C. J., and Epes, J., join in the concurring opinion of Hudgins, J.